Citation Nr: 1712504	
Decision Date: 04/18/17    Archive Date: 04/26/17

DOCKET NO.  09-23 295A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to a rating in excess of 30 percent for residual disability of the right knee, status post total knee arthroplasty (knee replacement), for the period of September 1, 2011 through June 16, 2016.

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel


INTRODUCTION

The Veteran served on active duty from May 1972 to January 1973.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision issued in June 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

This case was previously before the Board in September 2012, when it was remanded for further development.  The case then came before the Board in November 2014.  At that time, the Board, among other things, denied a disability rating in excess of 30 percent for right knee status post total knee arthroplasty from September 1, 2011 and entitlement to TDIU.  The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court), which in July 2015 granted a Joint Motion for Remand (JMR) of the parties (VA Secretary and the Veteran), vacated the Board's decision, and remanded the case pursuant to 38 U.S.C. § 7252(a) for readjudication consistent with the Motion.  The matter was then remanded by the Board in August 2015.

On remand, a rating decision issued in October 2016 granted an increased disability rating of 60 percent for the right knee, effective June 16, 2016.  The Veteran has indicated that his appeal with respect to the right knee is limited to entitlement to a higher disability rating between September 1, 2011, and June 16, 2016.

The issue of entitlement to TDIU on an extraschedular basis is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. For the period of September 1, 2011 to June 16, 2016, the evidence related to the Veteran's right knee disability status post total knee arthroplasty does not show chronic residuals consisting of severe painful motion or weakness.

2. The Veteran's service connected disabilities of right knee disability status post arthroplasty rated as 30 percent disabling since September 2011 and 60 percent disabling since June 2016; left knee disability status post arthroplasty rated as 
30 percent disabling since December 2012; and venous stasis of the left leg rated as 10 percent disabling since January 2013, yield a combined disability rating of 
80 percent as of June 2016, and render him unable to perform substantially gainful employment consistent with his education and experience.


CONCLUSIONS OF LAW

1. The criteria for a disability rating in excess of 30 percent for right knee disability status post total knee arthroplasty for the period of September 1, 2011 to June 16, 2016, were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5055 (2016).

2. The criteria for TDIU on a schedular basis have been met as of June 16, 2016.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

In August 2006, the RO sent the Veteran a letter, prior to adjudication of his claims, providing notice, which satisfied the requirements of the VCAA.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  No additional notice is required. 

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All pertinent, identified medical records have been obtained and considered.  The Veteran was afforded VA examinations including in October 2012 and November 2016.  There is no argument or indication that the examinations or opinions are inadequate.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

As VA satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §3.159.

Assigning Disability Ratings

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  In this instance, staged ratings were assigned for the Veteran's right knee disability.  The Board finds that the evidence does not support any change to the assigned staged ratings.

In July 2010, the Veteran underwent a right total knee replacement (TKR).  Disabilities of the knee after prosthetic replacement are rated under Diagnostic Code 5055.  The minimum rating after prosthetic replacement of a knee joint is 
30 percent.  A 60 percent rating is warranted where there are chronic residuals consisting of severe painful motion or weakness in the affected extremity. Intermediate degrees of residual weakness, pain or limitation of motion should be rated by analogy to Diagnostic Codes 5256, 5261, or 5262.  38 C.F.R. § 4.71a.  The Board finds that rating by analogy is not needed in this case as DC 5055 directly contemplates the Veteran's service-connected right knee disability.  See Copeland v. McDonald, 27 Vet. App. 333, 337 (2015) ("[W]hen a condition is specifically listed in the Schedule, it may not be rated by analogy.").  However, this diagnostic code states that with intermediate degrees of residual weakness, pain or limitation of motion rate by analogy to diagnostic codes 5256, 5261, or 5262.  In light of this, these DCs will be considered.

Diagnostic Code 5256 assigns disability ratings based on ankylosis of the knee joint.  Favorable ankylosis in full extension or in slight fixation between 0 and 
10 degrees is rated as 30 percent disabling.  Ankylosis at more than 10 degrees is entitled to higher disability ratings up to 60 percent for extremely unfavorable ankylosis at an angle of 45 degrees or greater.  

Under Diagnostic Code 5261, extension limited to 10 degrees is 10 percent disabling, extension limited to 15 degrees is 20 percent disabling, extension limited to 20 degrees is 30 percent disabling, extension limited to 30 degrees is 40 percent disabling, and extension limited to 45 degrees is 50 percent disabling.  38 C.F.R. § 4.71a.

Impairment of the tibia and fibula is rated under Diagnostic Code 5262.  Under these criteria, when such impairment results in malunion with slight knee or ankle disability, a 10 percent disability rating is assigned.  When it results in malunion with moderate knee or ankle disability, a 20 percent disability rating is warranted, and when it results in malunion with marked knee or ankle disability, a 30 percent disability rating is warranted.  And when it results in nonunion with loose motion, requiring a brace, a 40 percent disability is assigned.  38 C.F.R. § 4.71a.
 
Facts and Analysis

At a December 2012 VA examination, the examiner noted the Veteran's right knee replacement in September 2011.  Residuals of the surgery included intermediate degrees of residual weakness, pain or limitation of motion.  Range of motion testing showed flexion to 95 degrees with pain at 70 degrees, and he was able to fully extend to 0 degrees.  The Veteran was able to perform repetitive testing (3 times) achieving flexion to 95 degrees.  He did not have additional limited motion, but did have functional loss with contributing factors of less movement than normal, weakened movement, painful movement, disturbance of locomotion, and interference with sitting, standing, and weight-bearing.  Muscle strength testing was 5/5.  There was no evidence of instability and he denied having any flare-ups of symptoms.  The report reflects the functional impact of the Veteran's right knee disability was limitation to sedentary work.

In a June 2016 Disability Benefits Questionnaire (DBQ) the Veteran reported that his knee pain got worse as the day went on.  (See Virtual VA, C&P Examination, received 06/16/2016.)  He stated that he had to complete his chores in the earlier part of the day and would have to sit in the afternoon because of his pain.  His range of motion was shown as 70 degrees of flexion and 0 degrees of extension and he experienced pain with weight bearing.  The Veteran was able to perform repetitive use testing with at least three repetitions.  The examination report reflects that it was medically consistent with the Veteran's statements describing functional loss with repetitive use over time.  His pain resulted in functional limitations including less movement than normal, weakened movement, swelling, instability of station, disturbance of locomotion, and interference with sitting and standing.  The provider described the Veteran's residuals of right knee arthroplasty as chronic, with severe painful limitation of motion and weakness.

At the VA examination of the left knee in November 2016, the examiner noted that the Veteran was in constant pain from both of his knees, which he rated as 8 out of 10 in intensity.  Range of motion testing on the right knee showed flexion to 
80 degrees and extension to 0 degrees.  While there was no loss of range of motion after repetitive motion, the Veteran did have functional loss in the form of pain, fatigue, and weakness.  He had pain on weight-bearing and was unable to squat.  There was no instability in the right knee, and no evidence of ankylosis.  The examiner stated that there were chronic residuals of severe painful limitation of motion and weakness.  The examination reflects that it was neither medically consistent or inconsistent with the Veteran's statements describing functional loss during flare up.  He had 5/5 strength on flexion and extension.  He regularly used a cane for balance and pain and wore a knee brace when walking.  The functional impact was that the Veteran could not stand 20 minutes, walk 100 feet, or lift 
15 pounds.

The record does not contain any other medical records with respect to the Veteran's right knee or any statements as to specific complaints or symptoms experienced by the Veteran during the time period on appeal.  As such, the Board will use the pertinet medical and lay evidence, to include that highlighted above, to adjudicate the claim for higher disability rating.  In this regard, the October 2012 VA examination report described the Veteran's residuals of right knee arthroplasty as being intermediate levels of weakness, pain, and limitation of motion.  The examination did not provide any quantification of the Veteran's pain (for example, 4 out of 10 or 7 out of 10) for the Board to use in comparison to the November 2016 report.

After reviewing evidence during the appeal period in question, the Board finds that prior to the June 16, 2016 DBQ there is no evidence that the Veteran's right knee arthroplasty residuals resulted in more than immediate levels of weakness, pain, and limitation of motion.  Indeed, the October 2012 VA examination showed intermediate levels of pain, no evidence of instability, and complaints of weakness.  He did not have additional limited motion, but did have functional loss with contributing factors of less movement than normal, weakened movement, painful movement, disturbance of locomotion, and interference with sitting, standing, and weight-bearing.  The Board notes that muscle strength testing was 5/5 and finds this objective testing to weigh against finding of weakness in the right knee/leg.  Further, the June 2016 examination report, which is a snapshot of the Veteran's right knee disability picture, reflects that he would have to sit in the afternoon because of his pain.  However, he was able to perform repetitive use testing with at least three repetitions.  After consideration of the relevant medical and lay evidence the Board finds that the Veteran's disability picture is more nearly approximated by the current 30 percent rating.  As such, a higher disability rating under Diagnostic Code 5055 is not warranted.

In addition, the Veteran did not have any evidence of ankylosis in the right knee which would justify a higher disability by comparison to Diagnostic Code 5256.  Range of motion testing throughout the appeals period has shown flexion greater than 15 degrees, which are the criteria for a 30 percent disability rating under Diagnostic Code 5260.  The Veteran's knee disability has not been shown to result in more than a marked impairment equivalent to malunion of the tibia and fibula, which are the criteria for a 30 percent disability rating under Diagnostic Code 5262.  Therefore, the criteria for a higher disability rating under any of the analogous Diagnostic Codes discussed in Diagnostic Code 5055 have likewise not been met.

For all of these reasons, the Board finds that the preponderance of the evidence is against a finding that the criteria for a disability rating higher than 30 percent for right knee disability, status post total knee arthroplasty, were met between September 1, 2011 and June 16, 2016.  38 C.F.R. § 4.71a.  As such, entitlement to an increased disability rating is denied.

Extraschedular Rating

The Board may consider whether the Veteran's disability picture warrants referral to the Director of VA's Compensation Services for the evaluation of entitlement to extraschedular compensation.  Such a referral requires a finding that the evidence demonstrates an exceptional disability picture and that the available schedular rating for a service-connected disability is inadequate.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

In this case, the Veteran's service-connected disability of the right knee status post arthroplasty is reasonably described by the respective rating criteria.  The Veteran's primary symptoms are limitation of motion, pain, and weakness, with difficulty standing or sitting for long periods of time and an inability to engage in heavy lifting or squatting.  The Board finds that the schedular criteria (Diagnostic Code 5055) contemplate the Veteran's symptoms and disability pictures and the Rating Schedule provides for a higher rating for more severe manifestations.  As such, the assigned schedular rating is adequate and referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).

Additionally, there is no combined effect under § 3.321(b), which is exceptional and not captured by the schedular evaluations.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  In Yancy v. McDonald, 27 Vet. App. 484, 495 (2016), the Court held that the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities.  The Board finds that these considerations have not been raised.  Accordingly, referral for consideration of a combined extra-schedular rating is not necessary.

Entitlement to TDIU

Total disability ratings for compensation may be assigned, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

At the VA examination in September 2006, the Veteran stated that he had worked for five years as a machine operator, but had quit his job because it required repetitive bending and squatting, which he could not do because of knee pain.  VA examination of the Veteran's left and right knees in 2012 and 2013 (left knee) both indicated that the Veteran is limited to performing sedentary work.  The November 2016 VA examination report indicates that the functional impact from the Veteran's right knee disability was that the Veteran could not stand 20 minutes, walk 100 feet, or lift 15 pounds.

The Social Security Agency (SSA) in October 2008 found that the Veteran was unable to engage in substantially gainful employment.  The decision stated that the Veteran had last worked in 2005 in a job that required heavy exertion and residual functional capacity for only sedentary work as a result of the chronic pain in his hips, legs, and ankles.  Specifically, he could not stand for more than 45 minutes, walk for more than half an hour, needed periodic breaks to change positions, and was limited in his ability to lift or carry.  He also could not operate dangerous machinery and could not work at heights because of the side effects of the medication he took for pain.  The SSA noted that the Veteran had only a high school education and had work experience in skilled or semi-skilled jobs but was limited to sedentary work.  

After considering all of the evidence of record, to include that set forth above, the Board finds that the Veteran's service-connected disabilities prevented him from performing substantially gainful employment consistent with his education and experience.  See Rice v. Shinseki, 22 Vet. App. 447, 452 (2009) (stating that entitlement to TDIU is based on an individual's particular circumstance).  The Veteran's service-connected disabilities of right knee disability status post arthroplasty rated as 30 percent disabling since September 2011 and 60 percent disabling since June 2016; left knee disability status post arthroplasty rated as 
30 percent disabling since December 2012; and venous stasis of the left leg rated as 10 percent disabling since January 2013, yield a combined disability rating of 
80 percent as of June 2016, which meets the required schedular ratings necessary for eligibility to TDIU on a schedular basis as of June 16, 2016.

The evidence shows that the Veteran's high school diploma and work history of skilled and semi-skilled work including operating machinery and tending bar resulted in job duties including standing for long periods of time, squatting, and lifting things.  However, the VA examiners in 2012 and 2013 both stated that the Veteran's knee disabilities limited his ability to work to positions of a sedentary nature.  The limitations described in the VA examinations and the DBQ with respect to the Veteran's ability to stand for prolonged periods, to squat, and to lift demonstrate that he was unable to perform the duties of the types of jobs consistent with his education and work history.  As such, the Board finds that entitlement to TDIU on a schedular basis as of June 16, 2016 is warranted.  38 C.F.R. § 4.16(a).

ORDER

Entitlement to a disability rating higher than 30 percent for a right knee disability status post total knee arthroplasty for the period of September 1, 2011 to June 16, 2016 is denied.

Entitlement to TDIU on a schedular basis of June 16, 2016, is granted.


REMAND

The decision above grants entitlement to TDIU on a schedular basis effective June 6, 2016, the earliest date at which the schedular criteria were met.  However, the record shows that the Veteran has been unemployed since 2005 and that his service connected disabilities were one of the main reasons for his unemployment.  Indeed, since 2005, the Veteran has had several periods of post-surgical convalescence in which a 100 percent disability rating was in effect.  For the periods where a 100 percent disability rating was not in effect, the Veteran may still be entitled to TDIU on an extraschedular basis as ancillary benefits, such as special monthly compensation, may be available.  See Bradley v. Peake, 22 Vet. App. 280, 294 (2008) ("The Secretary is required to maximize benefits....").

It is the policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of a service-connected disability shall be rated totally disabled, notwithstanding the fact that the assigned schedular ratings do not equal 60 percent for a single disability or 70 percent for a combined disability. 38 C.F.R. § 4.16(b).  Thus, if a Veteran fails to meet the rating enunciated in 38 C.F.R. § 4.16(a), an extraschedular rating should be considered if the Veteran is unemployable due to a service-connected disability.  38 C.F.R. § 4.16(b).

The Court has clarified that the issue of whether a Veteran is capable of substantially gainful employment is a legal/adjudicatory, not a medical determination.  See Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).  However, the Board may request additional medical information and onions in order to inform a legal decision.  In this instance, the Veteran has two service-connected disabilities related to total knee arthroplasty as well as another service-connected disability of the left leg, venous stasis.  The SSA disability decision noted that the Veteran's ability to work was impacted by these disabilities as well as by ankle and hip disabilities.  As such, a medical discussion to the effects of the service-connected disabilities, considered separately from any non-service-connected disabilities, on the ability of the Veteran to perform specific job duties commensurate with his education and work experience during the period prior to June 16, 2016, is necessary.  

Following that, the matter should be referred to the Director of Compensation Services for consideration of entitlement to TDIU on an extraschedular basis per § 4.16(b) at any point prior to June 16, 2016.

Accordingly, the case is REMANDED for the following actions:

1. Ask the June 2016 DBQ provider or the November 2016 VA examiner to comment on and discuss the Veteran's ability to perform specific job duties during the period prior to June 16, 2016 in light of his service-connected disabilities separate from any non-service-connected disabilities.  If these examiners are not available, then request the following from a similarly qualified clinician.

Specifically, the report should comment on the Veteran's ability to stand for long periods of time, walk for long periods of time, or to perform a task for long periods of time without a break.  The report should address the effect, if any, of the surface on which the Veteran would be standing on the length of time he could stand without requiring a break.  The report should comment on the impact, if any, on the Veteran's ability to concentrate or to operate machinery as a result of the Veteran's use of pain medications.  The report should include any other considerations which the provider believes to be relevant to the Veteran's ability to perform his job duties as a result of his service-connected disabilities of bilateral total knee arthroplasties and venous stasis in the left leg.

2. After the report from #1 is associated with the claim file, refer the matter to the Director, Compensation Service, for consideration of entitlement to TDIU on an extraschedular basis under § 4.16(b) at any point prior to June 16, 2016, including the assessment provided in response to the above instruction.  The Director should be advised of the Veteran's education (high school diploma) and his work history and experience in skilled or semi-skilled jobs including as a machine operator and bartender.

3. Once the Director of Compensation Services has rendered a decision, if the benefits sought by the Veteran are not granted in full, issue a Supplemental Statement of the Case (SSOC) and return the appeal to the Board after providing appropriate notice to the Veteran and his representative.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


